Citation Nr: 1742880	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-39 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disability (other than posttraumatic stress disorder (PTSD)), to include anxiety and insomnia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from November 1972 to November 1976 and from February 1978 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia; it is now in the jurisdiction of the Togus, Maine, RO.  This matter was previously before the Board in December 2015, when it was remanded by another Veterans Law Judge (VLJ) for additional development; it has been reassigned to the undersigned.  

(In its December 2015 decision, the Board also remanded the matter of service connection for headaches; denied service connection for right ear hearing loss, mononucleosis, residuals of a head injury, and a disability manifested by chest pain; and denied an initial compensable rating for tinea cruris.  In a February 2017 rating decision, the RO granted service connection for headaches, and the Veteran did not further appeal the denied matters.  Consequently, those issues are no longer in appellate status.)


FINDING OF FACT

A psychiatric disability was not manifested during the Veteran's service, and his current psychiatric disability is not shown to be related to his service.  


CONCLUSION OF LAW

Service connection for psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by letters in June 2008 and March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2016).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  The RO arranged for VA examination in January 2015 and supplemental opinion in September 2016.  The Board finds that the examination and opinion reports contain sufficient clinical findings and information regarding the history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, as discussed below, the September 2016 opinion addressed the questions raised in the Board's prior remand.  Therefore, the Board concludes that there has been substantial compliance with the prior remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377   (2002).  

(The Board acknowledges that the Veteran has reported exposure to toxins (to include oil smoke) and various chemicals during his active service.  (See, e.g., January 2008 claim).  While his psychiatric condition (prior to the appeal period) has been variously diagnosed (or, as suggested by examiners, evolved), it is not an undiagnosed illness, nor is it a medically unexplained chronic multisymptom illness as defined in 38 C.F.R. § 3.317.  Furthermore, there is no evidence, other that the Veteran's assertions that the disability at issue is related to chemical exposure.  While the Veteran has had some medical training and served as a biomedical equipment technician, there is no evidence that he has the necessary expertise and training to competently link his insomnia/anxiety to chemical or other exposures in service.  38 C.F.R. § 3.159.  Consequently, a VA medical opinion to address those particular etiologies is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require an examination)).

The Veteran has not identified any other potentially pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

The Veteran's STRs indicate that in June 1982, he was struck in the left eye with a baseball, and he was admitted for conservative management of hyphema in a hospital setting.  On admission, he reported that his sleeping habits were normal and denied any history of anxiety or other psychiatric issues.  During treatment, he reported anxiety about being hospitalized, and valium was prescribed as needed during his hospital stay; no psychiatric medication was prescribed at discharge.  

In June 1989, the Veteran reported that he was in a high pressure job and did not sleep well the previous night.  At that time, he was given a diagnosis of tension headache.  (The Board notes that service connection for headaches has already been established.)  On subsequent examination in December 1992, all pertinent systems were clinically evaluated as normal, and in the accompanying report of medical history he reported excellent health and denied frequent trouble sleeping.  

In his January 2008 claim, the Veteran asserted that he had been treated for insomnia and anxiety "for years now" and that when the symptoms first manifested, he "went through a period where it was impossible to sleep and [he] lost over 20 lbs in two weeks" before he was "finally diagnosed with severe anxiety cause unknown."   

A May 2002 private treatment record indicates that the Veteran was seen for insomnia, and medication was prescribed.  Subsequent private treatment records note consultation with a physician at a sleep center (see June 2002 treatment record) and a formal sleep study (see October 2003 summary).  The Veteran reported symptoms of anxiety, depression, and insomnia, as well as past treatment for panic attacks.  Several records address the inter-related nature of the Veteran's anxiety and insomnia.  (See, e.g., June 2002 treatment record).  During the formal sleep study in October 2003, the Veteran reported that he had experienced insomnia for two years, with trouble falling asleep and frequent awakenings.  The resulting diagnosis was psychophysiologic insomnia, and the clinician documented his discussion with the Veteran that the insomnia "is primarily an anxiety disorder."  Subsequent treatment records note continued treatment for insomnia, without reference to the etiology of that condition.

On January 2015 VA psychiatric examination, the Veteran reported no mental health issues until after separation from active service.  He stated that "during a particularly stressful time in his life, he experienced his first panic attack while out of town assisting his son with a move," and that he sought emergency treatment for his symptoms.  He reported that no physical causes were found, and his symptoms were attributed to anxiety.  He stated that his sleeping disorder began at this time and was later also attributed to his anxiety.  He reported that the panic attacks stopped after about six weeks, but that his sleep disturbance continued.  

The VA examiner concluded that the Veteran had a history of anxiety disorder and panic attacks with current chronic severe insomnia.  Based on the Veteran's presentation on examination (and the resolution of panic attacks), the examiner concluded that although anxiety symptoms were present, the criteria for a diagnosis of anxiety disorder were not met, and the current diagnosis was insomnia disorder.  The examiner opined that the Veteran's current insomnia was less likely as not related to difficulty sleeping during active duty.

In a March 2015 statement (reported on a VA Form 646), the Veteran's representative stated that the Veteran had insomnia and anxiety "continuously" while in service.  

In the December 2015 remand, the Board noted that the January 2015 VA examiner did not specifically address two instances of reported sleep disturbance and anxiety noted during active service, specifically, the June 1982 report of anxiety during hospitalization for eye injury and the June 1989 report of difficulty sleeping the night before.  The Board further noted that the examiner did not address whether the Veteran had a diagnosed anxiety disorder at any point during the appeal period (from June 2008), did not adequate address the interaction between insomnia and anxiety, and did not provide a rationale for her negative nexus opinion.

A supplemental nexus opinion (from the same examiner) was obtained in September 2016.  With respect to the events noted in service, the examiner explained (with citation to medical literature) that such symptoms are not unusual in conjunction with particular events (such as hospitalization), and are generally "short-term in nature and resolve when the situation is completed."  The examiner cited to the Veteran's STRs, including annual reports of medical history in 1989 and 1992 (in which the Veteran denied any nervous trouble or difficulty sleeping), as additional support for her conclusion that "neither the anxiety nor the sleep problems were experienced on a persistent basis" during active service and did not represent manifestation of an anxiety or insomnia disorder during active service.  The examiner further cited the Veteran's self-report (on January 2015 VA examination) that the symptoms of his current disability began after separation from active service as support for her negative nexus opinion.  

As regards the interplay between the Veteran's postservice symptoms of anxiety and sleep disturbance, the examiner explained that "anxiety and insomnia are frequently comorbid and causation can be difficult to determine" because anxiety and insomnia can have overlapping symptoms, and because persistent insomnia, itself, can cause anxiety and depressive features.  The examiner further explained that at the time of his January 2015 examination, the Veteran's anxiety symptoms were not sufficient to warrant diagnosis of an anxiety-related disorder, and were thus attributed to the insomnia disorder.  

(While the examiner did not explicitly address whether the Veteran had a diagnosed anxiety disorder at any time from January 2008, her negative nexus opinion (that the Veteran's postservice psychiatric disabilities (however diagnosed) were unrelated to any events in service) addresses the ultimate question at issue; consequently, the opinion substantially complies with the Board's remand instructions.  See Dyment, supra; see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)).

Analysis

It is not in dispute that the Veteran has a current diagnosis of insomnia, to include symptoms of anxiety.  What remains to be resolved is whether the current disability is related to his active service.  

The Board finds that the medical and lay evidence of record weighs against the Veteran's claim.  The Board acknowledges the Veteran's belief that his current psychiatric disability is related to his active service; however, determining the cause of his current disability is a complex medical question that requires medical expertise beyond the competence of this Veteran.  38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). 

There is no indication in the record that medical evidence has linked the Veteran's current heart disability to his active service.  As the VA examiner explained in her supplemental opinion (with citation to medical literature), the Veteran's STRs (including clinical evaluation and his lay reports of medical history) indicate that that his in-service episodes of anxiety and difficulty sleeping were temporary, event-related, and fully resolved.  This is consistent with the Veteran's own lay testimony, which is supported by the private treatment records noting onset in approximately 2001, that the symptoms of his current disability first manifested during a family crisis that occurred after his retirement from active service.  

The Board acknowledges the statement prepared by the Veteran's representative, which suggests that symptoms onset during active service and have continued, unabated, since then.  However, the Board finds such statement was offered in the representative's role as advocate and is contradicted by other testimony offered by the Veteran, to include in his service treatment records, in his private treatment records (while seeking treatment for the condition at issue), and in his own report to the VA examiner.  The Board sees no reason to question the credibility of the Veteran, particularly as his lay testimony is supported by the objective evidence of record.  Thus, the Board finds that the representative's statement has no probative value and does not support the Veteran's claim.  

In summary, the lay and medical evidence of record addressing the current disability (however diagnosed) does not support the Veteran's claim.  Therefore, the Board finds that the preponderance of the evidence is against the claim of service connection for psychiatric disability, to include anxiety and insomnia.  Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.  

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for a psychiatric disability (other than PTSD) is denied.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


